DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on May 13, 2022 has been entered. 
The claims pending in this application are claims 1, 4-18, and 21-23 wherein claims 4, 5, 9, 10, 14, and 15 have been withdrawn due to the restriction requirement mailed on November 5, 2021.  Objections/rejections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on May 13, 2022. Claims 1, 6-8, 11-13, 16-18, and 21-23 will be examined. 

Claim Objections
Claim 1 or 11 is objected to because of the following informality: “at the surface” in the end of the claim should be “on the surface”. 
Claim 23 is objected to because of the following informality: “at the electrode” in last line should be “on the electrode”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1, 6-8, 11-13, 16-18, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current or a fluorescent signal on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, and 21-23, the signal moiety is attached to 5’ end of the first hairpin structure motif, and a terminal base of the second segment of the single stranded DNA is coupled to a surface of an electrode, does not reasonably provide enablement for: (1) detecting a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current or an optical signal on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, 21, and 22, the signal moiety is attached to any end or any location of the single continuous DNA molecule, and a terminal base of the second segment of the single stranded DNA is not coupled to a surface of an electrode; and (2) detecting a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current on the electrode when an analyte binds to the anchor recognition moiety of the nanostructure recited in claim 23 and the signal moiety is attached to any location of the single continuous DNA molecule. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a nanostructure for detecting an analyte and a system. 
The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1, 6-8, and 21 encompass a nanostructure for detecting an analyte, the nanostructure comprising: a single continuous DNA molecule comprising: a first hairpin structural motif,, a second hairpin structural motif, wherein the first hairpin structural motif and the second hairpin structural motif are attached to each other via a first segment of single stranded DNA, and a second segment of single stranded DNA, wherein the second segment of single stranded DNA is attached to the second hairpin structural motif such that it forms a single stranded tether region at one end of the single continuous DNA molecule; an anchor recognition moiety, wherein the anchor recognition moiety is covalently coupled to and extends from the single continuous DNA molecule between the first hairpin structural motif and the second hairpin structural motif; a signal moiety, wherein the signal moiety is coupled to any location of the single continuous DNA molecule, wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other so that binding of the analyte to the anchor recognition moiety changes a tethered diffusion of the signal moiety; and a support or electrode having a surface, wherein a terminal base of the second segment of single stranded DNA is coupled to the surface so that changes in the tethered diffusion of the signal moiety changes an electrochemical current or an optical signal on the surface. Claims 11-13, 16-18 and 22 encompass a system comprising: a nanostructure comprising: a single continuous DNA molecule comprising: a first hairpin structural motif, a second hairpin structural motif, wherein the first hairpin structural motif and the second hairpin structural motif are attached to each other via a first segment of single stranded DNA, a second segment of single stranded DNA, wherein the second segment of single stranded DNA is attached to the second hairpin structural motif such that it forms a single-stranded tether region at one end of the single continuous DNA molecule; an anchor recognition moiety, wherein the anchor recognition moiety is covalently coupled to and extends from the single continuous DNA molecule; and a signal moiety, wherein the signal moiety is coupled to the one end of the single continuous DNA molecule, wherein the signal moiety is in effective proximity to the anchor recognition moiety so that binding of an analyte to the anchor recognition moiety changes a tethered diffusion of the signal moiety; and a support or electrode having a surface, wherein the nanostructure is coupled to the surface at a terminal base of the second segment of single stranded DNA so that changes in the tethered diffusion of the signal moiety changes an electrochemical current or an optical signal on the surface. Claim 23 encompass a nanostructure for detecting an analyte, the nanostructure comprising: a single continuous DNA molecule comprising: a first hairpin structural motif, a second hairpin structural motif, wherein the first hairpin structural motif and the second hairpin structural motif are attached to each other via a first segment of single stranded DNA, and a second segment of single stranded DNA attached to the second hairpin structural motif such that it forms a single stranded tether region at one end of the single continuous DNA molecule; an anchor recognition moiety covalently coupled to the single continuous DNA molecule between the first hairpin structural motif and the second hairpin structural motif; a signal moiety coupled to any location of the single continuous DNA molecule, wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other so that binding of the analyte to the anchor recognition moiety changes a tethered diffusion of the signal moiety; and an electrode having a surface, wherein a terminal base of the second segment of single stranded DNA is coupled to the surface so that changes in tethered diffusion of the signal moiety changes an electrochemical current measured on the electrode.

Working Examples
The specification provides two working examples (see paragraphs [0142] to [0231] of US 2019/0382764 A1, which is US publication of this instant case). However, the specification provides no working example for: (1) detecting a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current or an optical signal on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, 21, and 22, the signal moiety is attached to any end or any location of the single continuous DNA molecule and a terminal base of the second segment of the single stranded DNA is not coupled to a surface of an electrode wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other; and (2) detecting a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current on the electrode when an analyte binds to the anchor recognition moiety of the nanostructure recited in claim 23 and the signal moiety is attached to any location of the single continuous DNA molecule wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides two working examples (see paragraphs [0142] to [0231] of US 2019/0382764 A1, which is US publication of this instant case). However, the specification provides no guidance for detecting a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current or an optical signal on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, 21, and 22, the signal moiety is attached to any end or any location of the single continuous DNA molecule and a terminal base of the second segment of the single stranded DNA is not coupled to a surface of an electrode wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other; and (2) detecting a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current on the electrode when an analyte binds to the anchor recognition moiety of the nanostructure recited in claim 23 and the signal moiety is attached to any location of the single continuous DNA molecule wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to: (1) detect a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current or an optical signal on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, 21, and 22, the signal moiety is attached to any end or any location of the single continuous DNA molecule and a terminal base of the second segment of the single stranded DNA is not coupled to a surface of an electrode wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other; and (2) detecting a change in the tethered diffusion of the signal moiety based on a change of an electrochemical current on the electrode when an analyte binds to the anchor recognition moiety of the nanostructure recited in claim 23 and the signal moiety is attached to any location of the single continuous DNA molecule wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current or an optical signal on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, 21, and 22, the signal moiety is attached to any end or any location of the single continuous DNA molecule and a terminal base of the second segment of the single stranded DNA is not coupled to a surface of an electrode wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other and whether a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current on the electrode when an analyte binds to the anchor recognition moiety of the nanostructure recited in claim 23 and the signal moiety is attached to any location of the single continuous DNA molecule wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other.
Although the specification teaches that “the term ‘tethered diffusion’ refers to the local diffusion of a moiety that is tethered to a surface, where the moiety is limited from diffusion away from the surface but is diffusing within an approximate hemispherical region of three-dimensional space. In the context of this disclosure, changes in tethered diffusion rates were observed as changes in electrochemical current measured at a nanostructure-modified electrode when anchor molecules were either bound or unbound” and a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current or a fluorescent signal when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, and 21-23, the signal moiety is attached to 5’ end of the first hairpin structure motif, and a terminal base of the second segment of the single stranded DNA is coupled to a surface of an electrode (see Figures 1, 2, 9A and 9B, paragraphs [0066] and [00176] of US 2019/0382764 A1, which is US publication of this instant case), the scopes of claims 1, 6-8, 11-13, 16-18, and 21-23 are much broader than the teachings of the specification because claims 1, 11, and 23 do not require that the signal moiety is attached to 5’ end of the first hairpin structure motif and claims 1 and 11 do not require that the signal moiety is capable of generating a fluorescent signal and the optical signal is a fluorescent signal. 
First, although the specification and an applicant paper teach that a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, and 21-23, the signal moiety is attached to 5’ end of the first hairpin structure motif, and a terminal base of the second segment of the single stranded DNA is coupled to a surface of an electrode (see Figures 1, 2, 9A and 9B, paragraphs [0066] and [00176] of US 2019/0382764 A1, which is US publication of this instant case and Figures 1, S-2, and S6 from Somasundaram et al., J. Am. Chem. Soc., 141, 11721-11726, 2019), since the surface of claim 1 or 11 can be a surface without an electrode, without an electrode on the surface, it is unpredictable how a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current on the surface. Furthermore, since the claims 1 and 11 do not require that the signal moiety is attached to 5’ end of the first hairpin structure motif, if the signal moiety is attached to one end of the single continuous DNA molecule which is coupled to the surface of a support or any location of the single continuous DNA molecule wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other, without an undue experimentation to confirm that a change in the tethered diffusion of the signal moiety is not affected by the location of the signal moiety of the single continuous DNA molecule when the signal moiety and the anchor recognition moiety are in effective proximity to each other, it is unpredict how a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, 21, and 22. In addition, claims 1 and 11 do not require that the signal moiety is capable of generating a fluorescent signal and the optical signal is a fluorescent signal, if the signal moiety is not capable of generating a fluorescent signal and the optical signal is an optical signal such as a light absorbance, without an undue experimentation to confirm that binding of the analyte to the anchor recognition moiety changes an optical signal of the signal moiety such as a light absorbance when the signal moiety is attached to one end of the single continuous DNA molecule which is coupled to the surface of a support or any location of the single continuous DNA molecule wherein the signal moiety is not capable of generating a fluorescent signal and the signal moiety and the anchor recognition moiety are in effective proximity to each other, it is unpredict how a change in the tethered diffusion of the signal moiety can be detected based on a change of an optical signal on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, 21, and 22.
Second, since the specification and an applicant paper teach that a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, and 21-23, the signal moiety is attached to 5’ end of the first hairpin structure motif, and a terminal base of the second segment of the single stranded DNA is coupled to a surface of an electrode (see Figures 1, 2, 9A and 9B, paragraphs [0066] and [00176] of US 2019/0382764 A1, which is US publication of this instant case and Figures 1, S-2, and S6 from Somasundaram et al., J. Am. Chem. Soc., 141, 11721-11726, 2019), if the signal moiety is attached to any location of the single continuous DNA molecule wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other, without an undue experimentation to confirm that a change in the tethered diffusion of the signal moiety is not affected by the location of the signal moiety of the single continuous DNA molecule when the signal moiety and the anchor recognition moiety are in effective proximity to each other, it is unpredictable how a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current on the electrode when an analyte binds to the anchor recognition moiety of the nanostructure recited in claim 23. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current or an optical signal on the surface when an analyte binds to the anchor recognition moiety of the nanostructure recited in claims 1, 6-8, 11-13, 16-18, 21, and 22, the signal moiety is attached to any end or any location of the single continuous DNA molecule and a terminal base of the second segment of the single stranded DNA is not coupled to a surface of an electrode wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other and whether a change in the tethered diffusion of the signal moiety can be detected based on a change of an electrochemical current on the electrode when an analyte binds to the anchor recognition moiety of the nanostructure recited in claim 23 and the signal moiety is attached to any location of the single continuous DNA molecule wherein the signal moiety and the anchor recognition moiety are in effective proximity to each other.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.


Response to Arguments
6.	Applicant’s arguments with respect to claims 1-3, 6-8, 11-13, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	No claim is allowed.  
9. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
July 13, 2022